Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                    

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because.
Regarding claim 1 and claims 2-7, directed to an apparatus, comprising: a generator and controllers (visualization, blueprint and deployment), that perform specified operations, since recited with scope that is deemed to encompass, nonstatutory scope, wherein the scope of all elements include software elements, not embodied upon a statutory medium, alternatively the apparatus is not limited to a hardware element.
The examiner suggests, narrowing the scope to limit the claims to a full statutory scope, by reciting the apparatus with 
Regarding claims 2-7, also as described above, do not limit any previous claims, with any deemed statutory element.

Examiner Comments
	Regarding claim 1, the pre-able specifies, provisioning, A Virtual Resource to a cloud (or to deployment), the body of the claim refers to the virtual resource.
The examiner suggests, that since this operation is adapted to be repeatable, appears would be clearer to recite, “…provisioning, virtual resources to a cloud”, wherein the elements are adapted to the virtual resources”.

The examiner welcomes applicant to request an interview to discuss potential distinguishable subject matter in an effort to enhance compact prosecution, as well as record clarity.


	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Regarding, Claim 22, 23, 25, 26, 27, 28, do recite, means for limitations, with respect to recited limitations, the claims appear pass, the 3-prong analysis, therefore are considered with respect to 112 f.

	Claims 22-28 (are apparatus claims), but, do not specify any specific hardware structures, to support the method steps, but the specification appears clear provides for generic computer structures supporting the method and apparatus.

	
Therefore, the specification is required to comprise, explicit and/or implicit, algorithms, corresponding to the identified means (that are beyond basic computer functions).

Regarding, Claim 22 (Independent apparatus claim), means for limitations,
O	generating, 
O	adjusting and 
O	deploying

Regarding Claim 23 (of claim 22), means for limitations,
second means for generating
storing (Not necessary, since a basic computer function)
deploying

Regarding claim 24 (of claim 22), means for limitations,
comparing with plural steps (to determine, in response, and identify, a non-compliant environment, based on the layer)
means for generating

Regarding claim 25 (of claim 24), includes means for adjusting (1st visualization), is first means, including second means for adjusting and generating a second visualization, including, to display the visualization (as a compliant one).
 
Regarding claim 26 (of claim 22), means for limitations,
O	comparing, includes steps, of determining …, in response … and identify … and, means for deploying
 
Regarding Claim 27 (of claim 22), means for limitations,
comparing
generating
deploying

Regarding Claim 28 (of claim 22), means for limitations, based on the means for generating and adjusting, further include, additional means,
means, for generating an alert
means, for obtaining a command
means, for adjusting

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “claims 22-28, as outlined above”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Therefore, the claims are deemed indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rendahl et al. (US 2013/0097651) in view of Hussain et al. (US 10,778,539).
	Regarding claim 1, Rendahl discloses an apparatus to generate a visualization (an interface), associated with a provisioning (see abstract), a virtual resource or resources (see 0022-), to a cloud (0001-), environment the apparatus comprising:

a visualization (0004, GUI, GUIs or Interfaces and Fig. 3 and virtualization 62) generator (output)
to generate a visualization (See GUI)


SEE GUI, being, a form of, a Visualization Layer (or Interface)

[0004] Even as computing environments have become more complex, the initial user experience often involves the use a graphical user interface (GUI) to navigate about the computing environment. However, challenges may exist in providing support for production level configuration and deployment activities due to the potentially error-prone nature of such interfaces. For example, a user/administrator is generally responsible for properly inputting correct configuration information into the interface. Since, such an interface may include multiple panels as well as option selections, multiple opportunities for the input of erroneous configuration information may exist.

SEE Abstract GUI
Note Users (capture values) and input to a Template


SEE 0024, computer capabilities, server time or Network Storage, associated with Resources

SEE 0002 (may be required multiple times, directed to multiple deployments), or are adapted to be used more than once, even UPGRADED, from a first to a second provisioning requirements (or first and second, or versions).
 
O	a blueprint controller to adjust (w/input user and/or system), one or more of the first provisioning requirements to one or more second provisioning requirements in response to determining that the first provisioning requirements are not satisfied based on the visualization and

Also, 0062, need any updating (parameters), by provisioning request submitted by a user (abstract, 0003, 0004, 0005, 0020, 0060, 0061, 0062)



O	a deployment controller (SEE Fig. 3, 64, 66) to deploy the virtual resource to the cloud computing environment based on the one or more second provisioning requirements
SEE 0003, deployments, 0004, deployment and DEPLOYING (0009)

[0009] A fourth aspect of the present invention provides a method for deploying a system for capturing data parameters in templates in a networked computing environment, comprising: providing a computer infrastructure being operable to: receive in a computer memory medium, an initial request to provision at least one virtual resource in the networked computing environment; receive a set of values for a set of input parameters from a requester of the initial request; receive an indication that the set of values are to be saved in a template; evaluate each of the set of values to determine whether a set of policies applies to the set of values; apply the set of policies based on the evaluating; and save the set of values as a template pursuant to the application of the set of policies.
SEE provisioning of the Resources (in a template), resources including: at least processing, memory, storage, applications, virtual machines, or types


After a careful consideration, there is a user interface but, fails in specific detail, to provide details of the comparing, associated with a visualization (GUI) of virtualization (VM), as claimed, against parameters associated not satisfied based on the visualization.

	Hussain teaches and is deemed to render the differences obvious, teachings, providing, a visualization component, associated with deployments and adapted to perform as claimed,
based on a comparison provisioning (GUI, panes 306 & 308, generating differences 310), with parameters (see Fig. 3, Settings 306 vs 308), the requirements are associated with the first provisioning and second provisioning of resources (based on Fig. 1A-B) in a computing environment (310), associated with Templates (or blueprints).
SEE GUI in Fig. 3 GUI is a side by side (306 & 308 vs. 310, or panes), or a visualization having, visualizations (GUI), of VMs, allowing for users to identify (View), the differences (side by side) and, having a system generated alerted differences 310, pane 310, as well, as visually identifying (306 vs. 308), between two versions (Expected vs. Current, settings or parameters and system generated comparison results (see Differences 310, generated based on the provisions 306 & 308 (or set requirements), in view of, a Log or blueprint, having the Expected vs. a log of the Current), or teaching of comparing, first and second provisions (Blueprints) and comparing to generate the difference (between versions), allowing for changes, based on the differences (310), if desired by a user (see Select or Clear).
	Note pane 310, lists the differences, and actions of remove, an indication of, not equal, as well as an action to, ADD and user options of, Select All or individually, or, clear (inputs) of GUI user interface 300.
SEE associated system structures in Fig. 6 (w/Data center computing resources), templates as well as, updating Template requests 610, transmitted to draft component 212, resource management component (216), associated with modifications 608 to previous templates (to versions or updated Blueprints, listing required provisions), wherein Fig. 3, is the results of comparing (310, 308, 306) and visualizations are adapted to be 

	Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to modify Rendahl in view the teachings of Hussain rendering obvious, to include, comparing, associated with a visualization (GUI) of virtualized resources, against parameters associated with the computing environment, the first provisioning requirements associated with the provisioning of the resource to the computing environment, in association with a visualization (GUI) or a user interface as a user access layer, directed to and associated with, being adapted to adjust, one or more of the first provisioning requirements to one or more second provisioning requirements in response to determining that the first provisioning requirements are not satisfied based on the visualization, based on determined differences, being visualized for the user at the interface as well as to, automatically detected and alerted to by the system (310), the differences, thereafter adapted to allow a user, to make changes (as deemed required), as suggested by the system to a user, at a visualization layer (GUI).

a first virtual resource, the blueprint is a first blueprint (either initial or first or an earlier version), and the blueprint controller is to: generate a second blueprint (Next Versions) based on the one or more second provisioning requirements and store the second blueprint in a database and the deployment controller is to deploy a second virtual resource (resources) based on the second blueprint (blueprints or provisioning or provisioned).

SEE Rendahl, Released, 0026, 0061

[0022] Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service. This cloud model may include at least five characteristics, at least three service models, and at least four deployment models.


Note, initial or first Templates (1st), saved, updated and/or modified to, to second Templates (2nd), saved and/or updated, allowing for, Reuse (0061) of second templates, that have been, system modified (steps S12 to S13) and/or user updated at a visualization layer (or User Interface or GUI).


Hussain), as applied above is deemed to further render obvious as claimed further including a requirement comparator to: determine whether (?), the first provisioning requirements satisfy (see results 310)
SEE Fig. 5, such as: w/No at step S14 or require No special Handling, 
the parameters associated with a visualization layer (see Hussain, 300), of the visualization (or User Requirements 306, 308), in response to determining that the first provisioning requirements do not satisfy the parameters (see 310, vs. 308 compared to 306), associated with the visualization layer (or layers 306, 308, 310, 302, 300), identify the visualization layer as a non-compliant visualization layer (310), and identify the cloud computing environment (308 vs. expected 306), as a non-compliant cloud computing environment (based on the Differences 310, generated), is based on the non-compliant visualization layer (310 of, layer 300) of a STACK Management Console (302).

SEE Hussain in Fig. 3, pane 310, as applied, not in compliance with Timeout, RedrivePolicy, also to add a few differences.



SEE Hussain, User Input at Fig. 3, pane 310

SEE configurations, drift (to second versions, from first versions and/or baseline versions), revert (back to a previous version), modified (or to second versions) and Baseline (being an initial), being associated with, remediation actions, associated with user set policies. 

Also, note rules (of policy) and automated remedial operations, upon drift.

“…policy that indicates automated processes for remediating configuration drift…”, these policies can be defined by a user.

Description Paragraph - DETX (54):
Additionally, in some examples, the infrastructure modeling service 112 provides various ways for a user to remediate configuration drift that has been detected. For example, a GUI or APIs may be provided that enable users to select identified instances of configuration drift and indicate whether the user wants to accept the configuration drift and update a corresponding infrastructure template, revert the drifted configuration settings to a baseline configuration (for example, reverting modified configuration values, recreating deleted computing resources, and so forth), or perform other types of remediating actions. In some embodiments, a user may set a policy that indicates automated processes for remediating configuration drift. For example, a policy may indicate that a user always wants to have modified configuration settings revert back to a baseline configuration when possible, or that the user wants to confirm or deny each configuration setting reversion, and so forth. 


Regarding claim 5 of claim 1, the combination (Rendahl in view Hussain), as applied above is deemed to further render obvious as claimed further including a requirement comparator to: determine whether the first provisioning requirements satisfy the parameters associated with a plurality of visualization layers of the visualization; in response to determining that the first provisioning requirements satisfy the parameters associated with the plurality of the visualization layers, identify the plurality of the visualization layers as compliant visualization layers (common or the Same) and identify 
Deemed met in view of Fig. 3, includes, requirements, that are not met and provides a side by side comparison (user viewable), in addition to the differences, detected through comparison.
	SEE details of Claim 4 above, note the user can accept or not the drift, and/or have automatic remedial actions, including identifying compliant, as well as non-compliant, and performing automatic or manual remedial actions, as required (as defined by a user set policy or requirements).

Regarding claim 6 of claim 1, the combination (Rendahl in view Hussain), as applied above is deemed to further render obvious as claimed, wherein the visualization is a first visualization associated with a first provisioning stage of a plurality of provisioning stages, the parameters are first parameters associated with the first provisioning stage, the plurality of the provisioning stages including a second provisioning stage, and further including: a requirement 
SEE Fig. 3

	Regarding claim 7 of claim 1, the combination (Rendahl in view Hussain), as applied above is deemed to further render obvious as claimed further including: an alert generator to generate an alert to a computing device in response to determining that the first provisioning requirements are not satisfied based on the visualization; 
a communication interface to obtain a command from the computing device to modify the blueprint and the blueprint controller to adjust the one or more of the first provisioning requirements to the one or more second provisioning requirements based on the modified blueprint



	Regarding claims 8-14 (medium claims, 0007), claims 15-21 (method claims) and claims 22-28 (means for claims), are deemed analyzed and discussed with respect to the claims 1-7, above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NEOGI et al. (US 2017/0257424, FD 3/6/2017 to BLADELOGIC INC,), teaches provisioning of resources of containers for visualized applications (Figs. 1, 4), associated with configurations and changes (Fig. 6), in accord to Fig. 9 A, determining to reconfigure (914) vs. 904 (a previous configuration), based on degraded performance metrics.


Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162